SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 MI DEVELOPMENTS INC. (Name of Subject Company) MI DEVELOPMENTS INC. (Name of Person Filing Statement) ClassA Subordinate Voting Shares Class B Shares (Title of Class of Securities) 55304X104 55304X203 (CUSIP Number of Class of Securities) Vito Ciraco Vice-President and Associate General Counsel 455Magna Drive Aurora, Ontario L4G7A9 Canada (905)713-6322 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person(s) filing statement) x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number 001-31728 MI DEVELOPMENTS INC. (Exact name of Registrant as specified in its charter) 455 Magna Drive, Aurora, Ontario, Canada L4G 7A9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MI DEVELOPMENTS INC. Date: October 4, 2010 By: /s/Vito Ciraco Name:Vito Ciraco Title:Vice-President and Associate General Counsel 2
